Citation Nr: 0819994	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-44 356	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction of the veteran's claims file was later 
transferred to the Jackson, Mississippi RO when the veteran 
relocated.  

The veteran was provided a videoconference Board hearing in 
June 2006.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

This matter was last before the Board in December 2006, when 
it was remanded for further development.  That development 
has been completed and the matter is now ready for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran did not incur coronary artery disease in 
service or within the first post-service year and coronary 
artery disease was not caused or aggravated by his service-
connected diabetes mellitus. 

2.  The veteran did not incur hypertension in service or 
within the first post-service year and hypertension was not 
caused or aggravated by his service-connected diabetes 
mellitus. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus, is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in April 2004 and March 2007 and the 
claims were readjudicated in a November 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

VA has provided the veteran VA examinations and obtained 
medical opinions as to the etiology of his claimed disorders, 
obtained his VA medical records and obtained private medical 
evidence at the veteran's request.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  In cases where a veteran's 
service treatment records are unavailable, there is a 
heightened duty to assist.  Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37 (1990).  
The veteran's service treatment records are not in the claims 
file and review of the record reveals that they were 
apparently lost around the time the veteran's claims file was 
transferred from the Cleveland RO to the Jackson RO.  As 
noted below, the veteran is not asserting that the claimed 
disorders were incurred in or are otherwise related to 
service; he is claiming that they are secondary to his 
service-connected diabetes mellitus.  Thus, the service 
treatment records would largely be irrelevant in this regard.  
As shown below, the veteran's claimed disorders manifested 
many years following service.  Accordingly, the Board finds 
that no further assistance is necessary in this regard.  See 
38 C.F.R. § 3.159(c)(3).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the non-service-connected disability for which service 
connection is sought.  VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  A finding of secondary service connection requires 
competent medical evidence to connect the asserted secondary 
disability to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. 
App. 432 (1997).  

Service connection for hypertension and arteriosclerosis may 
be granted if the disability becomes manifest to a 
compensable degree within one year following separation from 
active military service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is claiming that his hypertension and coronary 
artery disease were caused or permanently aggravated by his 
service-connected diabetes mellitus.  He was not diagnosed as 
having these disorders until many years following his 
discharge from service.  

A discharge summary from the Biloxi Medical Center notes 
"history of congestive heart failure."  Notably, the 
veteran was seen at this time for treatment of 
gastrointestinal bleeding.  In April 1999 the veteran 
presented at this institution with complaints of atypical 
chest pain and shortness of breath.  A subsequent report of 
consultation from this institution dated in May 1999 shows 
that at the time, the veteran denied any known heart disease, 
hypertension or diabetes.  Examination at this time showed a 
normal chest and he was thought to perhaps have some 
alcoholic gastritis.  

Of record is a medical health form from the Federal Bureau of 
Prisons dated in August 2000.  On this form, the veteran 
acknowledged having been diagnosed as having diabetes within 
the two prior years.  He did not give any specific date of 
diagnosis, however.  He denied having any heart attacks or 
heart problems.  Subsequent records from this institution 
show treatment for diabetes mellitus, but not hypertension, 
until the veteran's release from prison in July 2003.  

After his release from prison, the veteran sought treatment 
through VA.  A January 2004 treatment record notes that the 
veteran reported having been diagnosed as having diabetes 
mellitus about 6 years prior.  In February 2004, the veteran 
was treated for coronary artery disease.  These records 
disclose diagnosis of hypertension in 2003 and subsequent 
treatment records note inadequately controlled hypertension.  

In April 2004, the veteran was provided a VA examination to 
address the etiology of his coronary artery disease and 
hypertension.  At the time, the examiner noted diagnosis of 
diabetes mellitus in 2000, diagnosis of hypertension in 2003 
and coronary artery disease in February 2004.  The examiner 
continued these diagnoses.  It was noted that it was not as 
likely as not that coronary artery disease was secondary to 
diabetes because it took longer than 5 years for diabetes to 
exert its effect on vessels.  In addition, the examiner noted 
that the veteran's history of smoking was as likely as not 
the cause of coronary artery disease.  With respect to 
hypertension the examiner found that it was not as likely as 
not that the veteran's hypertension was secondary to diabetes 
because the veteran had normal renal function.  The examiner 
stated that the claims file was reviewed in reaching this 
conclusion.  

In December 2004, the veteran was once again seen for a VA 
examination.  At the time, the veteran reported having been 
diagnosed as having diabetes mellitus about 7 years prior.  
He also acknowledged having first been diagnosed as having 
hypertension about 1.5 years prior.  Type 2 diabetes, well 
controlled and hypertension, not controlled, were diagnosed.  
The examiner stated that coronary artery disease was likely 
secondary to diabetes.  The examiner did not state that the 
claims file was reviewed in reaching this conclusion and 
offered no rationale for this conclusion.

In March 2005, the veteran was provided another VA 
examination.  In opening, the examiner noted that the VA 
examinations of April and December 2004 were reviewed, as was 
the entire claims file.  The examiner also noted that on the 
December 2004 examination, the veteran gave a history of 
diagnosis of diabetes in 1997 and found this to be incorrect 
because medical records from 1999 did not contain any such 
diagnosis.  The examiner then concluded that the opinion of 
the December 2004 examination was based on an erroneous date 
of initial diagnosis of diabetes and stated that she 
concurred with the opinion offered after the April 2004 
examination.  The examiner stated in closing that coronary 
artery disease was not due to diabetes because the veteran 
was diagnosed as having diabetes only four years prior to 
diagnosis of coronary artery disease.  She noted risk factors 
of smoking, hypertension, hyperlipidemia and obesity.  With 
respect to hypertension, the examiner stated that the veteran 
had essential hypertension, which was not due to diabetes 
because the veteran had normal renal function.  

As mentioned above, the veteran was provided a Board hearing 
in June 2006.  At this hearing, the veteran reported having 
been diagnosed as having coronary artery disease about three 
years prior.  The veteran also stated that he was first 
diagnosed as having diabetes in 1999, but that there was no 
record of this diagnosis.  He acknowledged that the records 
showed such a diagnosis in 2000.  The veteran and his 
representative contended that diabetes had been present long 
enough to cause coronary artery disease.  They also noted the 
discrepancy between the VA examinations and requested that 
any doubt be resolved in the veteran's favor.  The veteran 
stated that he thought he was first diagnosed as having 
hypertension in 2003.  He also reported having been informed 
by a physician that his hypertension was related to his 
diabetes. 

In December 2006, the Board remanded the claims to obtain an 
addendum to the March 2005 VA examination to address any 
possible aggravation of the veteran's coronary artery disease 
and hypertension.  The examiner found that there was no 
evidence to support the finding that essential hypertension 
was aggravated by his diabetes.  It was noted that there was 
evidence of poor blood pressure control in March 2005, but 
that this was due to medication compliance issues and that 
the most recent renal function was normal.  With respect to 
coronary artery disease, the examiner found no aggravation 
because there was no evidence of any further cardiac events.  
The examiner stated that this was her medical opinion based 
upon the evidence in the claims file and that she could not 
conclude that it was at least as likely as not that any 
currently diagnosed coronary artery disease and hypertension 
was aggravated by the veteran's service-connected diabetes 
mellitus because that would be an incorrect statement.  She 
concluded that the veteran's coronary artery disease and 
hypertension were not caused or aggravated by his service-
connected diabetes mellitus.  

Before the Board proceeds, it finds that it is necessary to 
resolve the apparently conflicting VA examination reports 
with respect to coronary artery disease.  The Court has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value.  See, 
e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  However, a medical opinion cannot 
be disregarded solely on the rationale that the medical 
opinion is based on a history provided by the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other 
hand, the Board may reject a medical opinion if the Board 
finds that other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board should evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The veteran 
asserted at the June 2004 examination that he was diagnosed 
as having diabetes in 1997, but the evidence shows, to the 
contrary, that he was diagnosed as having diabetes in 
approximately 2000.  In 1999, the veteran denied a history of 
diabetes.  Moreover, at his hearing he contradicted his prior 
assertion and stated that he was diagnosed as having diabetes 
in 1999.  The December 2004 examiner relied upon the 
veteran's erroneous assertion that he was diagnosed as having 
diabetes mellitus in 1997.  Thus, the opinion was premised 
upon an unsubstantiated account and is of no probative value.  
Moreover, the VA examiner who provided an opinion in March 
2005 specifically stated that she had reviewed the claims 
folder and the previous two VA examinations and addressed the 
history and findings noted in the December 2004 VA 
examination.  The VA examiner stated that the December 2004 
opinion was based on inaccurate information and this examiner 
concurred with the opinion offered at the April 2004 VA 
examination.

The veteran does not contend that the claimed conditions were 
incurred in service or manifest within one year of separation 
from service.  Upon review of the evidence, it is clear that 
these disorders first manifested well after the veteran's 
year.  Moreover, the evidence, particularly the veteran's own 
testimony, does not establish that these disorders were 
incurred directly in service or are otherwise related to 
service.  None of the competent medical evidence attributes 
these disorders to service.  Accordingly, the claims cannot 
be substantiated on a direct or presumptive basis.  The only 
remaining theory of entitlement is service connection as 
secondary to diabetes mellitus, to include aggravation.  

The medical nexus requirement applies to claims for secondary 
service connection.  There must be competent medical evidence 
that establishes a relationship between the current claimed 
condition and the service-connected disability.  38 C.F.R. § 
3.310(a); Libertine v. Brown, 9 Vet. App. 521, 514 (1996).  
In this regard, the Board has detailed why the December 2004 
VA opinion has no probative value with respect to service 
connection as secondary to diabetes mellitus and that the 
remaining medical evidence and opinions of record are not 
favorable.  There is no other competent medical evidence 
which shows that the claimed conditions were caused or 
aggravated by the service-connected diabetes mellitus.  The 
remaining VA medical opinions conclude to the contrary.  The 
veteran's assertions in this regard are not competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 493-94 
(1992).  The preponderance of the evidence is against 
granting service connection on a secondary basis for coronary 
artery disease and hypertension; thus the claims must be 
denied. 

ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


